Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 1 of 26

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
NEWARK DIVISION

 

ADAMS, NASH & HASKELL, INC.

 

Plaintiff,

v. Judge:

 

THE UNITED STATES OF AMERICA

Defendant.

Nee Nee ee Ne Ne Ne Ne Ne Ne Se

 

COMPLAINT AND DEMAND FOR JURY TRIAL
NATURE OF THE CASE

1. Plaintiff Adams, Nash & Haskell, Inc. (“ANH”) brings this action for trademark

infringement in violation of the laws of the United States.
PARTIES

2. Plaintiff ANH is a Kentucky corporation having its principal place of business at
7310 Turfway Road, Suite 550, Florence, Kentucky 41042.

3. Defendant is the United States of America and certain of its agencies
(“Defendant”).

JURISDICTION AND VENUE

 

4, This action arises under the trademark laws of the United States, the Lanham Act,

15 U.S.C. § 1051 ef seq. It also arises under state statutory and common law.
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 2 of 26

5. Jurisdiction and venue in this Court are proper under 28 U.S.C. §§ 1331 and
1338(a), and 15 U.S.C. § 1121 (a). Jurisdiction over the claims brought under state statutory and
common law is conferred pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).

6. Jurisdiction and venue are also proper in this Court because agencies of the
United States of America that are engaging in the conduct complained of herein, trademark
infringement for example, are located in New Jersey. For example, the Department of Health
and Human Services is located in Marlton, New Jersey; the Department of Veterans Affairs is
located in Newark, New Jersey; the Social Security Administration is located in Iselin, New
Jersey; the Department of Housing and Urban Development is located in Newark, New Jersey;
the Food and Drug Administration is located in Jersey City and Parsippany, New Jersey; the
Drug Enforcement Administration is located in Newark, Maple Shade, Northfield, and
Woodland Park, New Jersey; the Bureau of Industry and Security is located in Highlands, New
Jersey; the Bureau of Alcohol, Tobacco, Firearms, and Explosives is located in Ventnor, Cherry
Hill, and Woodland Park, New Jersey; the U.S. Marshal’s Service is located in Newark, Camden,
and Trenton, New Jersey; the U.S. Fish and Wildlife Service is located in Elizabeth, Barnegat,
Basking Ridge, Oceanville, Melville, Pennsville, and Sussex, New Jersey; the Federal Bureau of
Investigation is located Newark, Northfield, Cherry Hill, Somerset, Hamilton, Red Bank, and
Woodland Park, New Jersey; the Naval Criminal Investigative Services is located in Colts Neck,
New Jersey; the Internal Revenue Service is located in Cherry Hill, Edison, Mays Landing,
Freehold, Paterson, Springfield, Trenton, and Newark, New Jersey; the Office of the Inspector

General is located in Newark, Marlton, and Jersey City, New Jersey; the Office of the Chief
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 3 of 26

Information Officer is located in Newark and Mt. Laurel, New Jersey; the U.S. Secret Service is
located in Ventnor City, Morristown, and Trenton, New Jersey.
BACKGROUND FACTS

7. ANH is a labor relations strategist based in Erlanger, Kentucky. ANH provides
employers with, among other things, guidance regarding employee opinions relating to their
employment. ANH provides employers with planning strategies, intelligence, and representation
campaigns, to assist them regarding employee opinions relating to their employment.

8. In connection with its business, ANH offers assessment tools, such as employee
surveys.

9, ANH is the owner of United States Trademark Registration 1,825,538, filed
July 13, 1993, and registered March 29, 1994, for the trademark “VIEWPOINT.” A copy of this
registration is attached as Exhibit A. This registration is valid and subsisting.

10. ANH uses its VIEWPOINT trademark in connection with employee opinion
surveys, and has done so for many years.

11.  Asaresult of long and widespread use of its VIEWPOINT trademark in
connection with employee opinion surveys, and extensive promotion and advertising, ANH has
become well known to the trade and the general public, and ANH has established extensive
goodwill, public recognition, and secondary meaning for the VIEWPOINT mark as an identifier
of ANH in the United States. As a result of these activities, the VIEWPOINT mark is distinctive

and is an identifier of ANH.
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 4 of 26

12. Defendant is using the mark VIEWPOINT for the purpose of conducting
employee opinion surveys, as demonstrated through representative examples attached as Exhibit
B.

13. Defendant has no connection or association with ANH and is not authorized by
ANH to use the VIEWPOINT mark.

Count I — Federal Trademark Infringement

14. This is a cause of action for federal trademark infringement under 15 U.S.C. §
1114.

15, The allegations of paragraphs 1-14 are incorporated by reference as though fully
set forth herein.

16. The VIEWPOINT designation used by Defendant in connection with employee
opinion surveys is a reproduction, counterfeit, copy, and/or colorable imitation of ANH’s
federally registered VIEWPOINT mark. Such use is likely to cause confusion, mistake, and/or
deception and will cause serious and irreparable damage to the reputation and goodwill of ANH
in violation of 15 U.S.C. § 1114, for which ANH is without an adequate remedy at law, and has
caused ANH to suffer monetary damage in an amount thus far not determined.

Count II — False Designation of Origin

17. This is a cause of action for false designation of origin under 15 U.S.C. § 1125(a).

18. The allegations of paragraphs 1-17 are incorporated by reference as though fully
set forth herein.

19. The VIEWPOINT designation used by Defendant in connection with employee

opinion surveys tends falsely to represent or designate that the surveys conducted by Defendant
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 5 of 26

are licensed, sponsored by, and/or otherwise affiliated with ANH, when in fact Defendant has no
connection with or authorization from ANH. This constitutes a false designation of origin in
violation of 15 U.S.C. § 1125(a), which is likely to damage ANH, for which ANH is without an
adequate remedy at law, and has caused ANH to suffer monetary damage in an amount thus far
not determined.

Count Ul - Unfair Competition Under the Lanham Act

20. ‘This is a cause of action for unfair competition under 15 U.S.C. § 1125(a).

21, The allegations of paragraphs 1-20 are incorporated by reference as if fully set
forth herein.

22. The VIEWPOINT designation used by Defendant in connection with employee
opinion surveys constitutes unfair competition in violation of 15 U.S.C. § 1125(a). This unfair
competition is likely to damage ANH, for which ANH is without an adequate remedy at law, and
has caused ANH to suffer monetary damage in an amount thus far not determined.

23. Upon information and belief, the aforesaid acts were undertaken willfully with the
intention of causing confusion, mistake and/or deception.

Count IV - Violations of State Law

24. This is a cause of action under the laws of the Commonwealth of Kentucky, as
well as the laws of other States wherein Defendant uses the VIEWPOINT mark in connection
with employee opinion surveys.

25. The allegations of paragraphs 1-24 are incorporated by reference as if fully set

forth herein.
Case 1:20-cv-01916-RC Document 1 Filed 01/31/19 Page 6 of 26

26. The VIEWPOINT designation used by Defendant in connection with employee
opinion surveys constitutes violations of the laws of the Commonwealth of Kentucky, which
violations have damaged and are likely to further damage ANH, for which ANH is without an
adequate remedy at law. The VIEWPOINT designation used by Defendant in connection with
employee opinion surveys also constitutes violations of the laws of other States wherein
Defendant uses the VIEWPOINT mark.

27. Defendant has violated Kentucky Revised Statute § 367.170, et seq., entitled
“Unlawful acts,” which provides in pertinent part that “[u]nfair, false, misleading, or deceptive
acts or practices in the conduct of any trade or commerce are hereby declared unlawful.”
Defendant has also violated similar state statutes from other States wherein Defendant uses the
VIEWPOINT mark in connection with employee opinion surveys. Such violations have
damaged and are likely to further damage ANH.

28. Defendant’s activities fall squarely within the acts prohibited by at least K.R.S. §
367.170(1).

29. Defendants has also violated the common law of the Commonwealth of
Kentucky, which prohibits, among other things, unfair competition. Defendant has also violated
the common law of other States, wherein Defendant uses the VIEWPOINT mark in connection
with employee opinion surveys, which prohibit unfair competition. Such violations have
damaged and are likely to further damage ANH.

Count V - Dilution

30. This is a cause of action for dilution.
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 7 of 26

31. The allegations of paragraphs 1-30 are incorporated by reference as though fully
set forth herein.

32. On information and belief, Defendant uses the VIEWPOINT designation in
connection with employee opinion surveys with full knowledge of ANH’s prior use of its
VIEWPOINT mark in the same geographic area. Defendant’s use of the VIEWPOINT mark has
been and continues to be in commerce. Defendant’s use of the VIEWPOINT mark has been and
continues to be after the VIEWPOINT mark became famous. This use has injured the business
reputation of ANH, has damaged ANH in an amount not yet determined, and will cause
irreparable harm, damage, and injury to ANH unless restrained and enjoined by this Court. This
use has also caused dilution and is likely to cause dilution of the distinctive quality of ANH’s

mark.

WHEREFORE, ANH prays for the following relief:

A. That this Court enter a decree holding that Defendant has infringed ANH’s
registered mark under federal trademark law; that Defendant has falsely designated the origin of
its goods under federal trademark laws; that Defendant has competed unfairly; that Defendant
has violated the laws of the Commonwealth of Kentucky and other States, and that Defendant
has wrongfully diluted the VIEWPOINT mark.

B. That Defendant, its agents, employees, successors and assigns, and any and all
persons or entities acting at, through, under or in active concert or participation with or under

authority of or from them, be preliminarily and permanently enjoined and restrained from any
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 8 of 26

use of the designation VIEWPOINT and any other colorable imitation of ANH’s VIEWPOINT
mark, and any other acts which will damage the value of ANH’s VIEWPOINT mark.

C, That Defendant, its agents, employees, successors and assigns, and any and all
persons or entities acting at, through, under or in active concert or participation with or under
authority of or from them, be preliminarily and permanently enjoined from representing or
passing off by words or implications that they and/or any company with which they are involved
is affiliated or associated with, are sponsored or authorized by ANH, and that they be enjoined
from infringing ANH’s VIEWPOINT mark.

D. That Defendant deliver up for destruction all goods, and advertising and
promotional materials, containing the VIEWPOINT designation, and discontinue use of such
designation.

ie That Defendant be ordered to file with this Court and serve on ANH within thirty
days after entry of final judgment of this cause a report in writing under oath setting forth in
detail the manner and form in which Defendant has complied with the final judgment.

F, That ANH be awarded all profits realized by Defendant and all damages sustained
by ANH by reason of Defendant’s trademark infringement, false designation of origin, unfair
competition, violations of the laws of the Commonwealth of Kentucky and other States, and
from Defendant’s wrongful dilution of the VIEWPOINT mark, and that any such award be
trebled in view of Defendant’s willful conduct.

G. That ANH be awarded all costs, fees, expenses and attorney’s fees, and such other

and further relief as the Court may deem appropriate.
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 9 of 26

Dated: January 31, 2019

Respectfully submitted,

Ke fuulul—

 

Kevin S. Riechelson, Esq.
Kamensky Cohen & Riechelson
194 South Broad Street
Trenton, New Jersey 08608
Telephone: (609) 394-8585
Facsimile: (609) 394-8620
KRiechelson@kcrlawfirm.com

Brett A. Schatz (Pro Hac Vice to be Filed)
bschatz@whe-law.com

WOOD, HERRON & EVANS, L.L.P.

441 Vine Street, 2700 Carew Tower
Cincinnati, Ohio 45202

Telephone: (513) 241-2324

Facsimile: (513) 241-6234

Counsel for Plaintiff,
Adams, Nash, Haskell & Sheridan
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 10 of 26

EXHIBIT A
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 11 of 26

Int. Cle: 35

Prior U.S. Cl: 101

‘tos 4 ~ an eg. No. 1,828,538
United States Patent and Trademark Office Registered Mar, 29, 1994

SERVICE MARK
PRINCIPAL REGISTER

VIEWPOINT
HUMAN RESOURCES SERVICES, INC. (ELLI- FIRST USE 0-0-1975; IN COMMERCE
NOLS CORPORATION) 0-0-1975.

506 N CLARK STREET, SUITE 4S
SHICAGO,
lee SER. Nel. 74-412,111, FILED 7-13-1993,
FOR: CONDUCTING EMPLOYEE OPINION
SURVEYS, IN CLASS 35 (U.S. CL. 103). EDWARE NELSON, EXAMINING ATTORNEY
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 12 of 26

EXHIBIT B
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 13 of 26

PARTNERSHIP FOR PUBLIC SERVICE

 

 

OVERALL RANKINGS

The overall rankings are determined by the agencies’ Best Places to Work index scores, which measure employee
engagement. The index score is not a combined average of an agency’s category scores. Instead it is derived from
three different questions in the U.S. Office of Personnel Management’s Federal Employee Viewpoint Survey. To
calculate the score, we use the percentage of positive responses in a weighted formula. The more the question
predicts intent to remain, the higher the weighting,

 

LARGE AGENCIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rank Agency 2018 2017 Change
1 Nationa! Aeronautics and Space Administration 81.2 80.9 0.3
2 Department of Health and Human Services 70.9 70.4 0.5
3 Department of Commerce 70.3 69.2 1.1
4 Department of Transportation 67.7 67.6 0.1
5 Intelligence Community 66.3 66.6 -0.3
6 Department of Veterans Affairs 64,2 56.1 N/A
7 ~~ Office of the Secretary of Defense 63.2 61.1 21
7 Department of the Navy 63.2 63.8 -0.6
9 Department of the Interior 62.8 63.9 -L1

10 Department of Justice 62.6 63,7 -L1
11 Department of the Army 62.4 62.4 0.0
12 Social Security Administration 61.9 63.0 “11
13 Department of the Treasury 61.3 61.6 -0.3
14 Department of State 60.7 64.0 -3.3
15 Department of the Air Force 60.4 60.7 -0.3
16 Department of Agriculture 59.0 65.9 -6.9
17 Department of Homeland Security 53.1 52.0 11

 

 

 

 

For the first time since the launch of the Best Places to Work rankings in 2003, the Department of Veterans Affairs did not participate in the 2018
Federal Employee Viewpoint Survey and instead decided to administer its own internal survey. Since the VA's survey included the three questions
needed to calculate an agency’s Best Places to Work employee engagement score, the department is included in our rankings. However, because the
surveys the VA took in 2017 and 2018 are different, we are not reporting a point change for the department or its subcomponents.
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 14 of 26

 

MID-SIZE AGENCIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rank Agency 2018 2017 Change
1 Federal Trade Commission 84.0 81.4 2.6
2 Federal Energy Regulatory Commission 83.9 82.9 1.0
3 Securities and Exchange Commission 82.1 80.9 12
4 Government Accountability Office 80.7 82.5 -18
5 Federal Deposit Insurance Corporation 80.5 81.9 -1.4
6 Peace Corps 79,8 80.7 -0.9
7 Smithsonian Institution 76.7 76.9 -0.2
8 National Science Foundation 75.5 74,7 0.8
9 Architect of the Capitol 75.3

10 ~~ General Services Administration 74.5 73.7 0.8
11 Nuclear Regulatory Commission 72.8 71.3 15
12 Department of Energy 68.5 66.6 19
13 U.S. Agency for International Development 67.2 69.5 +23
13 “National Credit Union Administration 67.2 69.0 -1.8
15 Equal Employment Opportunity Commission 65.4 66.5 “Li
16 Office of Personnel Management 65.2 65.7 -0.5
17 Federal Communications Commission 64.4 62.8 1.6
18 Court Services and Offender Supervision Agency 63.5 63.1 0.4
19 Department of Labor 63.0 66.2 -3.2
20 Smali Business Administration 62.0 59.4 2.6
21 Department of Housing and Urban Development 60.1 62.4 -2.3
22 Environmental Protection Agency 57.5 63.5 -6.0
23 National Archives and Records Administration 56.7 61.5 -4.8
24 ‘National Labor Relations Board 55.3 67.9 -12.6
25 U.S. Agency for Global Media 52.5 51.2 1.3
26 Consumer Financial Protection Bureau 51.7 76.3 -25.2
27 Department of Education 47.3 59.7 -12.4

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 15 of 26

 

SMALL AGENCIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rank Agency 2018 2017 Change
1 Federal Mediation and Conciliation Service 87.2 86.9 0.3
2 (US. International Trade Commission 85.7 80.9 4.8
is Congressional Budget Office 85.3
4 Farm Credit Administration 81.1 80.5 0.6
3 Pension Benefit Guaranty Corporation 78.3 73.5 4.8
6 National Transportation Safety Board 77.8 77.5 0.3
7 Office of Management and Budget 75.0 75,4 -0.4
8 National Endowment for the Humanities 74.9 714A 3.5
9 ‘Federal Maritime Commission 74.4 67.5 6.9

10 Overseas Private Investment Corporation 73,6 73.8 -6.2
11 National Endowment for the Arts 12.6 80.5 “7.9
12 Millennium Challenge Corporation 69.1 73.8 “4,7
13 Corporation for National and Community Service 66.3 72.9 -6.6
14 Office of Special Counsel 66.1 73.5 -7.4
14 Consumer Product Safety Commission 66.1 71.9 -5.8
14 National Gallery of Art 66.1 62.9 3.2
17 Federal Housing Finance Agency 65.6 64.5 Ld
18 Merit Systems Protection Board 64,2 68.5 ~4,3
19 Surface Transportation Board 64.0 66.3 -2.3
20 International Boundary and Water Commission 63.2 60.4 2.8
21 ‘Railroad Retirement Board 63.1 69.3 -6.2
22 Federal Retirement Thrift Investment Board 61.9 55.0 6.9
23 Commodity Futures Trading Commission 58.3 58.6 -0.3
24 Office of the U.S. Trade Representative 57.8 60.9 -3.1
25 Federal Election Commission 49.4 39.8 9.6
26 Selective Service System 44.2 44.3 -O.1
27 Federal Labor Relations Authority 41.6 72.6 -31.0
28 Defense Nuclear Facilities Safety Board 38.7 38.6 0.1
29 Export-Import Bank of the United States 36.8 54.9 -18.1

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 16 of 26

 

AGENCY SUBCOMPONENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rank Agency 2018 2017 Change
1 | Office of the General Counsel (FERC) 95.0 92.8 2.2
1] Office of Inspector General (TVA) 95.0 92.1 2.9
3 | Bureau of Consumer Protection - All (FTC) 88.7
4 | Bureau of Competition - All (FTC) 88.0
5 | Office of General Counsel (SEC) 87.9 83.0 4.9
6 | Office of Financial Management (SEC) 87,8 84.4 3.4
7 | Region | (NRC) 87.4
8 | Alcohol and Tobacco Tax and Trade Bureau (Treasury) 87.1 84.5 2.6
9 | National Examination Program (SEC) 86.2 81.9 4.3
9 | Office of Operations - All (ITC) 86.2

11 | Office of Support Operations (SEC) 85.5 86.8 1.3
12 | Office of Energy Market Regulation (FERC) 85.1 84.2 0.9
13 | Kennedy Space Center (NASA) 84.2 80.2 4.0
13 | Region II! (NRC) 84,2

15 | Division of Investment Management (SEC) 84.0 83.2 0.8
16 | Goddard Space Flight Center (NASA) 83.4 83.5 -0.1
17 | National Enforcement Program (SEC) 82.8 82.6 0.2
18 | Marshall Space Flight Center (NASA) 82,7 81.9 0.8
19 | Office of the Executive Director (FERC) 81.9 76.9 5.0
20 | Stennis Space Center (NASA) 81.5 81.9 -0.4
20 | Johnson Space Center (NASA) 81.5 81.8 -0.3
22 | Office of Energy Projects (FERC) 81.2 81.2 0.0
23 | Office of the Inspector General (DOT) 81.0 83.8 -2.8
24 | U.S. Army Audit Agency (Army) 80.9 82.0 “11
25 | Office of the Inspector General (DOJ) 80.8 77,7 3.1
26 | Office of Inspector General (HHS) : 80.7 78.2 2.5
27 | Office of Information Technology (PBGC) 80.6

27 | Office of the General Counsel (GSA) 80.6 72.7 7.9
29 | Directorate for Biological Sciences (NSF) 80.3 82.3 -2.0
30 | Office of Examinations (FCA) 80.0

30 | Glenn Research Center (NASA) 80.0 78.0 2.0
30 | Langley Research Center (NASA) 80.0 80.4 -0.4
33 | U.S. Special Operations Command (Army) 73.9 75.5 4.4
33 | Division of Corporation Finance (SEC) 79.9 82.2 “2.3
35 | Office of Enforcement (FERC) 79.6 81.9 2.3
36 | Armstrong Flight Research Center (NASA) 79.5 80.5 -1.0
37 | Federal Highway Administration (DOT) 79.3 79,3 0.0
37 | Federal Railroad Administration (DOT) 79.3 77.2 21
39 | Office of General Counsel (SBA) 79,1

40 | Tax Division (DOJ) 79.0 80.4 -L4
40 | Directorate for Education & Human Resources (NSF) . 79,0 81.6 -2.6
40 | Directorate for Mathematical & Physical Sciences (NSF) 79.0 72.6 6.4
43 | Bureau of Economic Analysis (Commerce) 78.9 81.2 “2.3
44 | Federal Acquisition Service (GSA) 78.8 78.6 0.2

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018
Case 1:20-cv-01916-RC Document1 Filed 01/31/19

Page 17 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4S | Division of Trading and Markets (SEC) 78.7 81.6 -2.9
46 | GSA IT (GSA) 78.5 717 0.8
47 | Office of Nuclear Regulatory Research (NRC) 78.3

48 | Office of the Inspector Genera! (interior) 77.9 78.3 -0.4
49 | Treasury Inspector General for Tax Administration (Treasury) 77.8 80.1 -2.3
50 | Office of the Chief Financial Officer (GSA) 77.5 771 0.4
51 | Headquarters (NASA) 77.4 78,4 -1.0
52 | Office of Inspector General (ED) 77.3 75,4 19
53 | Office of the Comptroller of the Currency (Treasury) 77.0 75,7 1.3
54 | Directorate for Computer & Information Sciences & Engineering (NSF) 76.8 80.1 “3.3
55 | Directorate for Engineering (NSF) 76.7 73.1 3.6
56 | Office of Inspector General (SBA) 76.6

56 | Office of Human Resources (SEC) 76.6 74.5 21
58 | Employee Services (OPM) 76.5 80.0 “3.5
59 | Defense Microelectronics Activity (DOD) 76.3 77.3 -1.0
60 | U.S. Patent and Trademark Office (Commerce) 76.2 74.0 2.2
61 | Civil Division (DOJ) 75.6 775 -19
61 | Office of Governmentwide Policy (GSA) 75.6 71.8 3.8
61 | National Institutes of Health (HHS) 75.6 74.2 14
64 | Ames Research Center (NASA) 75.4 77.3 -19
65 | Office of Inspector General (Treasury) 75.2 72.9 2.3
66 | Centers for Disease Control and Prevention (HHS) 75.0 75.0 0.0
66 | Health Resources and Services Administration (HHS) 75.0 74.8 0.2
68 | Food and Drug Administration (HHS) 74.8 73.4 L4
69 | HR Solutions (OPM) 74,7 774 -2.7
70 | Environment and Natural Resources Division (DOJ) 74.6 80.7 “6.1
71 | Office of Nuclear Reactor Regulation (NRC) 74.5

72 | Pretrial Services Agency (CSOSA) 74,3 70.3 4,0
72 | Office of Information & Resource Management (NSF) 74.3 717 2.6
72 | Office of Aviation Safety (NTSB) 74.3

75 | Deputy Commissioner for Communications (SSA) 74.2 74.8 -0.6
76 | Facilities, Security, and Emergency Management (OPM) 73.3 78.2 -43
77 | Office of Benefits Administration (PBGC) 73.8

77 | Executive Office of U.S. Attorneys and U.S, Attorneys (DOJ) 73.8 70.8 3.0
79 | Drug Enforcement Administration (DOJ) 73.7 72.6 LL
79 | Division of Bank Regulation (FHFA) 73.7

81 | Bureau of Labor Statistics (DOL) 73.4 74.9 “1.5
82 | Defense Contract Audit Agency (DOD) 73.2 72.3 0.9
82 | Office of the Inspector General (USPS) 73.2 69.7 3.5
84 | Citizenship and Immigration Services (DHS) 73.0 74.2 ~1.2
84 | Bonneville Power Administration (DOE) 73.0

86 | National Institute of Standards and Technology (Commerce) 72.9 73.4 -0.5
86 | Directorate for Social, Behavioral & Economic Sciences (NSF) 72.9 77.6 -4,7
88 | Deputy Commissioner for Human Resources (SSA) 72.7 77.0 4,3
89 | U.S. Army Corps of Engineers (Army) 72.6 72.3 0.3
90 | Power Marketing Administrations (DOE) 72.5 71.0 1.5
90 | Naval Reserve Force (Navy) 72.5 75.3 -2.8

 

 

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018

 
Case 1:20-cv-01916-RC Document1 Filed 01/31/19

Page 18 of 26

 

AGENCY SUBCOMPONENTS (CONT.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

92 | Bureau of Ocean Energy Management (Interior) 72.4 74.5 -2.1
93 | Office of the Inspector General (SSA) 72.3 71.5 0.8
94 | Public Buildings Service (GSA) 72.2 71.2 Lo
95 | Merit System Accountability and Compliance (OPM) 72.0 61.4 10.6
96 | Office of the Chief Operating Officer (FHFA) 71.8
96 | Space and Naval Warfare Systems Command (Navy) 71.8 67.9 3.9
96 | Office of the General Counsel (SSA) 71.8 75.4 -3.6
96 | Bureau of Engraving and Printing (Treasury) 71.8 72.0 -0.2
100 | Naval Special Warfare Command (Navy) 71,7 70.5 1.2
100 | Bureau of East Asian and Pacific Affairs (State) 71.7
102 | Office of Administrative Services (GSA) 71.6 68.6 3.0
103 | Centers for Medicare and Medicaid Services (HHS) 715 72.0 -0.5
103 | Office of Administration (NRC) 71.5
103 | Bureau of Intelligence and Research (State) 715
106 | Region IV (NRC) 714
106 | Office of the Inspector General (OPM) 71.4 71,7 -0.3
106 | National Cemetery Administration (VA) 71.4 62.6 N/A
109 | Deputy Commissioner for Systems (SSA) 71.3 71.9 -0.6
110 | Deputy Commissioner for Budget, Finance, Quality, Management (SSA) 71,0 70.2 0.8
111 | Bureau of the Fiscal Service (Treasury) 70.9 69.7 12
112 | Division of Economic and Risk Analysis (SEC) 70.8 80.1 -9.3
113 | United States Coast Guard (DHS) 70.7 73.9 -3.2
114 | U.S. Army, Pacific (Army) 70.4 63.2 7.2
114 | Region 1 - New England (EPA) 70.4 75.3 -4.9
116 | Office of the Inspector General (State) 70.2
117 | Region 4 / Asset Management & Assistance Center (NCUA) 70.0
117 | Farm Service Agency (USDA) 70.0 74.4 “4,4
119 | Air Force Legal Services Center (Air Force) 69.9
119 | U.S. Geological Survey (Interior) 69.9 711 -1.2
121 | Office of the Inspector General (GSA) 69.8 74.6 ~4.8
121 | Office of Information Technology (SEC) 69.8 64.8 5,0
123 | Occupational Safety and Health Administration (DOL) 69.7 70.0 -0.3
124 | Defense Finance and Accounting Service (DOD) 69.6 64.8 4.8
124 | The Board Staff of Chairman Ring (NLRB) 69,6
126 | Region 5 (NCUA) 69.5
126 | National Nuclear Security Administration (DOE) 69.5 66.7 2.8
126 | Administration for Community Living (HHS) 69.5 70,7 “1.2
129 | Office of New Reactors (NRC) 69.4
130 } Office of Budget, Finance, and Award Management (NSF) 69,3 75,7 -6.4
131 | Federal Law Enforcement Training Center (DHS) 69.1 67.5 1.6
132 | HQDA Field Operating Agencies and Staff Support Agencies (Army) 69.0 66.6 24
133 | Air Force Operational Test and Evaluation Center (Air Force) 68.9 63.5 5,4
133 | U.S. Army War College (Army) 68.9
133 | Naval Education and Training Command (Navy) 68.9 70.7 -18
136 | Department of the Chief of Program Operations (CNCS) 68.8

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018

 
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 19 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

137 | Economic Development Administration (Commerce) 68.7 68.6 0.1
137 | Office of the Under Secretary For Science (DOE) 68.7

139 | Bureau of Reclamation (interior) 68.6 67.5 LI
140 | U.S. Army Forces Command (Army) 68.5 64.7 3.8
140 | Bureau of Industry and Security (Commerce) 68.5 74.0 “5.5
140 | Deputy Commissioner for Retirement & Disability Policy (SSA) 68.5 74.4 -5.9
143 | U.S. Army North and 5th Army (Army) 68.4 65.0 3.4
144 | National Telecommunications and Information Administration (Commerce) 68.3 66.1 2.2
145 | Defense Logistics Agency (DOD) 68.2 67.4 0.8
145 | Directorate for Geosciences (NSF) 68.2 66.1 2.1
147 | Bureau of Alcohol Tobacco Firearms and Explosives (DOJ) 68.1 66.8 13
148 | Air Force Elements, U.S. Special Operations Command (Air Force) 68.0 66.3 17
148 | Joint Chiefs of Staff (DOD) 68.0 64.9 3,1
148 | U.S. Marshals Service (DOJ) 68.0 67.6 0.4
148 | Office of the Chief Financial Officer (OPM) 68.0 73.0 5.0
152 | Air National Guard (Air Force) 67.9 65.5 2.4
152 | Region II (NRC) 67.9

154 | Civilian Career Training (Air Force) 67.8 66.9 0.9
154 | National Oceanic and Atmospheric Administration (Commerce) 67.8 66.3 15
154 | Office of the Solicitor (DOL) 67.8 73.6 -5.8
157 | Office of the Inspector General (DOD) 67.7 61.6 6.1
157 | Criminal Division (DOJ) 67.7 66.7 1.0
159 | Office of Administrative Law Judges (DOL) 67.6 75,4 -7.8
159 | Office of Nuclear Security and Incident Response (NRC) 67.6

161 | Office of Human Resources Management (GSA) 67.4 68.0 ~0.6
161 | Strategic Systems Programs Office (Navy) 67.4 70.0 -2.6
161 | Federal Motor Carrier Safety Administration (DOT) 67.4 68.3 -0.9
164 | Administration for Children and Families (HHS) 67.3 66.5 0.8
165 | Air Force Special Operations Command (Air Force) / 67.1 67,8 -0.7
165 | NORAD/U.S. Northern Command (Air Force) 67.1 69.3 -2.2
165 | Bureau of Safety and Environmental Enforcement (Interior) 67,1 67.4 -0.3
165 | Saint Lawrence Seaway Development Corporation (DOT) 67.1

165 | U.S. Mint (Treasury) 67.1 65.4 L7
170 | Federal Aviation Administration (DOT) 67.0 66.9 0.1
171 | U.S. Army Criminal Investigation Command (Army) 66.9 61.6 5.3
172 | Region 7 - Midwest (EPA) 66.8 | | 73.1 -6.3
173 | Office of the Secretary (Commerce) 66.6 63.0 3.6
173 | Food Safety and Inspection Service (USDA) 66.6 69.5 -2.9
173 | Economic Research Service (USDA) 66.6 74.6 -8.0
176 | Office of General Counsel (HUD) 66.5 68.0 “15
176 | US. Fish and Wildlife Service (Interior) 66.5 70.9 -4.4
178 | Air Force Office of Special Investigations (Air Force) 66.4 67.8 -1.4
179 | US. Army Training and Doctrine Command (Army) 66.3 64.9 1.4
179 | U.S. Trustees Program (DOJ) 66.3 65.3 1.0
181 | Air Force Elements, U.S. Transportation Command (Air Force) 66.1 75.4 -9.3

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018
Case 1:20-cv-01916-RC Document1 Filed 01/31/19

Page 20 of 26

 

AGENCY SUBCOMPONENTS (CONT.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

181 | Office of the Chief Financial Officer (DOL) 66.1

183 | Federal Bureau of Investigation (DOJ) 66.0 66.6 -0.6
183 | Deputy Director (Art) 66.0

185 | Office of the Inspector General (DOL) 65.9 65.0 0.9
186 | U.S. Army Human Resources Command (Army) 65.8 73.6 -7.8
186 | U.S. Census Bureau (Commerce) 65.8 65.2 0.6
186 | Naval Air Systems Command (Navy) 65.8 66.9 -11
186 | Maritime Administration (DOT) 65.8 64.4 14
190 | U.S. Military Academy (Army) 65.7

191 | Army National Guard (Army) 65.3 58.6 6.7
191 | Agency for Healthcare Research and Quality (HHS) 65.3 71.4 ~6.1
191 | Office of the Secretary (interior) 65.3 63.5 18
194 | Headquarters (Air Force) 65.2 69.4 -4,2
195 | Office of Mission Assurance (GSA) 65.1 57.0 8.1
196 | Pacific Air Forces (Air Force) 65.0 60.6 4.4
196 | Office of Managing Director (FCC) 65.0

196 | Retirement Services (OPM) 65.0 74.2 -9.2
199 | Region 4 - Southeast (EPA) 64.9 73.1 -B.2
199 | Office of Programs (RRB) 64.9

199 | Bureau of South and Central Asian Affairs (State) 64.9

199 | Veterans Health Administration (VA) 64.9 56.3 N/A
203 | Air Force Elements, U.S. Strategic Command (Air Force) 64.8 60.4 44
203 | Naval Facilities Engineering Command (Navy) 64.8 65.8 -1.0
203 | Dir Gen of the Foreign Service & Dir of Human Resources (State) 64.8

206 | Farm Production and Conservation (USDA) 64.6

206 | U.S, Pacific Fleet ~ Commander In Chief (Navy) 64.6 64.5 0.1
206 | Federal Transit Administration (DOT) 64.6 64,1 0.5
209 | Air Mobility Command (Air Force) 64.5 62.1 24
209 | Office of Nuclear Material Safety and Safeguards (NRC) 64.5

211 | Office of the Under Secretary of Energy (DOE) 64,4

211 | Naval Sea Systems Command (Navy) 64.4 63.6 0.8
213 | U.S. Army Acquisition Support Center (Army) 64.3 67.2 -2.9
213 | Office of Nava! Research (Navy) 64.3 63.4 0.9
213 | Office of the Secretary (DOT) 64.3 66.2 “1.9
216 | Region 2 (EPA) 64.2 68.3 “4.1
217 | OFC / Field Operations (SBA) 64.1

218 | Employee Benefits Security Administration (DOL) 64.0 63.6 0.4
218 | Bureau of Near Eastern Affairs (State) 64.0

220 | Veterans Employment and Training Services (DOL) 63.9 69.8 -5.9
221 | Air Combat Command (Air Force) 63.8 62.8 10
221 | Defense Contract Management Agency (DOD) 63.8 62.0 L8
221 | Wage and Hour Division (DOL) 63.8 66.1 -2.3
224 | Administrator (Art) 63.6

225 | Defense Technical Information Center (DOD) 63.5 63.7 0.2
225 | Nationa! Background Investigations Bureau (OPM) 63.5 60.8 2.7

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018

 
Case 1:20-cv-01916-RC Document1 Filed 01/31/19

Page 21 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

227 | US. Air Forces, Europe (Air Force) 63.4 66.2 -2.8
228 | Office of Housing (HUD) 63.0 63.9 -0.9
228 | Healthcare and Insurance (OPM) 63.0 72.6 -9,6
228 | Office of Capital Access (SBA) 63.0

228 | Agricultural Marketing Service (USDA) 63.0 72.6 -9.6
232 | U.S. Army Space and Missile Defense Command/U.S. Army Forces Strategic Command (Army) 62.9 67.8 -4.9
233 | Naval Supply Systems Command (Navy) 62.8 69,0 -6.2
234 | Pipeline and Hazardous Materials Safety Administration (DOT) 62.6 59.5 3.1
235 | Air Education and Training Command (Air Force) 62.5 64.8 -2.3
235 | U.S. Military Entrance Processing Command (Army) 62.5 68.1 -5.6
235 | Justice Management Division (DOJ) 62.5 64.7 “2.2
235 | Deputy Commissioner for Analytics Review and Oversight (SSA) 62.5

239 | U.S. Army Reserve Command (Army) 62.4 60.7 1.7
239 | Bureau of Western Hemisphere Affairs (State) 62.4

239 | Risk Management Agency (USDA) 62.4 71.8 -9.4
242 | Region 3 - Mid-Atlantic (EPA) 62.3 75.4 -13.1
242 | Region 5 (EPA) 62.3 67.2 -4,9
244 | Office of Justice Programs (DOJ) 62.2 67.6 “5.4
244 | Agricultural Research Service (USDA) 62.2 65.0 -2.8
246 | Defense Threat Reduction Agency (DOD) 62.1 54.3 7.8
247 | Bureau of Naval Personnel (Navy) 62.0 59,8 2.2
248 | Region 8 - Mountains and Plains (EPA) 61.9 69,1 -7.2
249 | Deputy Commissioner for Operations (SSA) 61.7 62.6 -0.9
250 | U.S. Army Test and Evaluation Command (Army) 61.6 56.9 47
250 | Office of the Secretary (DOE) 61.6 61.3 0.3
252 | Missile Defense Agency (DOD) 61.4 58.0 3.4
252 | Indian Health Service (HHS) 61.4 60.6 0.8
254 | Global Strike Command (Air Force) 61.3 61.0 0.3
254 | Office of the Inspector General (USDA) 61.3 64.1 -2.8
256 | Air Force Personnel Center (Air Force) 61.2 54.5 6.7
257 | Office of the Assistant Secretary for Administration and Management (DOL) 61.1 60.7 0.4
258 | Defense Human Resources Activity (DOD) 61.0 65.5 -A5
258 | U.S. Atlantic Fleet - Commander In Chief (Navy) 61.0 62.1 -11
260 | Military Sealift Command (Navy) 60.9 61.0 -O.1
261 | Office of the Inspector General (HUD) 60.8

261 | Office of Cuba Broadcasting (AGM) 60.8 52.3 8.5
263 | U.S. Army Materiel Command (Army) 60.7 57.6 3.1
264 | Bethesda, MD (CPSC) 60.6

265 | Food Nutrition and Consumer Services (USDA) 60.5 69,1 -8.6
265 | Ginnie Mae (HUD) 60.5 53.1 7.4
267 | Air Force Space Command (Air Force) 60.4 60.3 0.1
267 | Joint Activities (Army) 60.4 61.0 -0.6
267 | Bureau of African Affairs (State) 60.4

270 | Office of Policy Development and Research (HUD) 60.3 57.5 2.8
270 60.3 61.9 -1.6

 

Marine Corps (Navy)

 

 

 

PARTNERSHIP FOR

PUBLIC SERVICE | DECEMBER 2018

 
Case 1:20-cv-01916-RC Document1 Filed 01/31/19

Page 22 of 26

 

AGENCY SUBCOMPONENTS (CONT.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

272 | Army Africa (Army) 60.2
272 | U.S. Army Military District of Washington (Army) 60.2 71.0 -10.8
272 | Office of Research and Development (EPA) 60.2 64.9 -4,7
272 | Office of the Chief Human Capital Officer (HUD) 60.2 62.3 -21
276 | Office of the Chief Financial Officer (HUD) 60.1 54.0 6.1
277 | Air Force Elements, U.S. Central Command (Air Force) 60.0
277 | Office of the Chief Procurement Officer (HUD) 60.0 64.5 -4.5
277 | Bureau of Diplomatic Security (State) 60.0
280 | U.S. Army Installation Management Agency (Army) 59.8 61.8 -2.0
280 | Washington Headquarters Services (DOD) 59.8 55.1 47
282 | Bureau of European and Eurasian Affairs (State) 59.7
283 | Immediate Office of the Chief of Naval Operations (Navy) 59.6 59.9 -0.3
283 | Bureau of Information Resource Management (State) 59.6
285 | International Trade Administration (Commerce) 59.5 63.2 ~3,7
286 | Natural Resources Conservation Service (USDA) 59.3 64.3 -5.0
287 | Office of Administration (HUD) 59.2 66.1 -6.9
287 | Bureau of Administration (State) 59.2
287 | internal Revenue Service (Treasury) 59.2 59.6 -0.4
290 | Research Services (NARA) 59.1
291 | National Security Division (DOJ) 59.0
291 | Office of Labor-Management Standards (DOL) 59.0 59.9 -0.9
291 | Community Supervision Program (CSOSA) 59.0 59.9 -0.9
291 | Bureau of Land Management (Interior) 59.0 60.4 -11
295 | Bureau of Consular Affairs (State) 58.9
295 | Bureau of International Narcotics and Law Enforcement (State) 58.9
297 | Office of Public and Indian Housing (HUD) 58.8 62.0 3.2
297 | Central Office (VA) 58.8 55.6 N/A
299 | Mine Safety and Health Administration (DOL) 58.7 67.6 -8,9
300 | Air Force Materiel Command (Air Force) 58.6 59.4 -0.5
300 | Air National Guard Readiness Center (Air Force) 58.6
300 | Office of Community Planning and Development (HUD) 58.6 59.7 -11
303 | immigration and Customs Enforcement (DHS) 58.5 56.7 18
303 | Office of the Inspector General (DHS) 58.5 63.2 -4,7
305 | Uniformed Services University of the Health Sciences (DOD) 58.3 62.6 4,3
305 | Civil Rights Division (DOJ) 58.3 62.7 -4.4
305 | Office of Surface Mining, Reclamation, and Enforcement (Interior) 58.3 67.5 -9.2
308 | Office of Land and Emergency Management (EPA) 58.0 58.2 -0.2
308 | Bureau of Education and Cultural Affairs (State) 58.0
308 | Bureau of Oceans and International Environmental and Scientific Affairs (State) 58.0
311 | National Highway Traffic Safety Administration (DOT) 57.3 57.4 0.5
312 | Foreign Service Institute (State) 57.7
312 | Animal and Plant Health Inspection Service (USDA) 57.7 65.7 -8.0
314 | Office of the Solicitor (interior) 57.5 61.6 “41
314 | Agency Services (NARA) 57.5
316 | Federal Emergency Management Agency (DHS) 57.4 55.3 21

 

 

 

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 23 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

317 | Installation and Mission Support (Air Force) 57.3 61.4 -41
317 | Office of the Secretary (HHS) 57.3 59.3 -2.0
319 | Division of Enforcement (CFTC) 57.2

320 | Office of Field Policy and Management (HUD) 57.1 60.4 -3.3
320 | Veterans Benefits Administration (VA) 57.1 52.8 N/A
322 | National Park Service (Interior) 57.0 57.0 0.0
323 | Institute of Education Sciences (ED) 56.9 64.6 “7.7
323 | Region 6 - South Central (EPA) 56.9 67.3 ~10.4
325 | Headquarters - Air Force Reserve Command (Air Force) 56.8 56.5 0.3
325 | U.S. Army Medical Command (Army) 56.8 61.4 -4.6
325 | Defense Information Systems Agency (DOD) 56.8 57.8 -1.0
328 | Trade and Foreign Agricultural Affairs (USDA) 56.6

328 | Foreign Agricultural Service (USDA) 56.6 63.5 -6.9
330 | Bureau of Indian Affairs (Interior) 56.5 59.7 ~3.2
331 | Deputy Commissioner for Hearing Operations (SSA) 56.3 57.6 -1.3
332 | Bureau of Overseas Building Operations (State) 56.2

333 | Office of Workers’ Compensation Programs (DOL) 55.9 56,7 -0.8
333 | Office of Air and Radiation (EPA) 55.9 60.3 -4.4
333 | Division of Enterprise Regulation (FHFA) 55.9

336 | Office of Government Contracting and Business Development (SBA) 55.8

337 | Departmental Offices (Treasury) 55.4 61.2 +5.8
338 | Assistant for Administration (Navy) 55.2 62.0 -6.8
338 | Naval Medical Command (Navy) 55.2 58.6 -3.4
340 | U.S. Army Civilian Human Resources Agency (Army) 551 57.9 -2.8
341 | National Agricultural Statistics Service (USDA) 55.0 67.3 -12.3
342 | Office of the Legal Advisor (State) 54.9

343 | Office of the Chief Information Officer (OPM) 54.8 47.3 75
344 | Office of Operations Coordination (DHS) 54.7

345 | Defense Commissary Agency (DOD) 54.6 50.8 3.8
346 | Office of Water (EPA) 543 545 -0.2
346 | Region 9 - Pacific Southwest (EPA) 54.3 615 -7.2
348 | Defense Health Agency (DOD) 541 52.1 2.0
348 | Office of the Chief Financial Officer (EPA) 541 57.4 -3.3
350 | Air Force Manpower Agency (Air Force) 53.9 68.7 14.8
350 | Employment and Training Administration (DOL) 53.9 64.0 “103
352 | Science and Technology Directorate (DHS) 53.8 56,7 -2.9
353 | Office of the Chief Information Officer (HUD) 53.7 58.9 5.2
354 | Commander - Navy Installations (Navy) 53.6 54.6 -1.0
355 | Office of Administration and Resources Management (EPA) 53.5 58.6 “51
356 | U.S. Army Central (Army) 53.4 54,7 13
357 | Department of Defense Education Activity (DOD) 53.3 50.4 2.9
358 | Bureau of International Labor Affairs (DOL) 53.2 48.8 4.4
359 | Region 10 - Pacific Northwest (EPA) 53. 55.3 -2.2
360 | Office of the General Counsel Staff (NLRB) 53.0

361 | Forest Service (USDA) 52.9 60.1 “7.2

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018
Case 1:20-cv-01916-RC Document1 Filed 01/31/19

Page 24 of 26

 

AGENCY SUBCOMPONENTS (CONT,)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

362 | Rural Development (USDA) 52.8 67.7 14.9
363 | Departmental Management (USDA) 52.7 70.1 -17.4
364 | Office of the Inspector General (EPA) 52.4 57.4 -5.0
365 | Air Force Audit Agency (Air Force) 52.3 54.8 -2.5
365 | Air Force Elements (Air Force) 52.3 59.5 7.2
365 | U.S. Army Cyber Command (Army) 52.3 46.6 5.7
368 | Management Directorate (DHS) 52.2 55.9 “37
369 | Defense Security Service (DOD) 51.9 53.3 -1.4
370 | Office of the Chief Information Officer (ED) 51.8 58.7 -6.9
371 | Voice of America (AGM) 51.7 49.9 1.8
372 | Federal Bureau of Prisons (DOJ) 51.6 55.0 -3.4
372 | Customs and Border Protection (DHS) 51.6 53.0 1.4
374 | Office of the Staff Director (FEC) 51.5 ,
375 | U.S. Army Europe and Seventh Army (Army) 51.3 52.] -0.8
375 | Antitrust Division (DOJ) 51.3 68.3 “17.0
377 | Office of Chemical Safety and Pollution Prevention (EPA) 512 54] -2.9
378 | HQ Office (USDA) 50.8

379 | Office of Environmental Information (EPA) 50.7 63.8 -13.1
380 | Comptroller and Global Financial Services (State) 50.6

381 | Office of Secretary (State) 50.5

382 | Office of Fair Housing and Equal Opportunity (HUD) 50.3 61.3 -1.0
383 | Executive Office for immigration Review (DOJ) 50.2 49) MW
384 | Field Service (RRB) 49.2

385 | Office of Special Education and Rehabilitative Services (ED) 48.6 69,7 -211
385 | Office of Enforcement and Compliance Assurance (EPA) 48.6 54.8 -6.2
387 | Financial Crimes Enforcement Network (Treasury) 48.5 52.2 -3.7
388 | National Protection and Programs Directorate (DHS) 48.4 49.2 -0.8
389 | U.S. Air Force Academy (Air Force) 481 54.7 -6.6
390 | Air Force District of Washington (Air Force) 479 57.8 -9.9
391 | Federal Student Aid (ED) 46.9 65.2 -18.3
392 | Legislative Archives Presidential Libraries and Museum Services (NARA) 46.3

393 | Office of the Chief Financial Officer (USDA) 46.2 63.1 “16.9
394 | Office of the Secretary (DHS) 4611 53.4 73
395 | Transportation Security Administration (DHS) 45.7 41.9 3.8
396 | National Institute of Food and Agriculture (USDA) 44.5 53.4 -8.9
397 | Office of the Chief Financial Officer (ED) 44,4 64.4 -20.0
398 | United States Secret Service (DHS) 44.0 33.0 11.0
399 | Office of Federal Contract Compliance Programs (DOL) 43.8 47.8 -4.0
400 | Office of Management (ED) 42.9 59.1 -16.2
401 | Defense Media Activity (DOD) 42.8 54.7 -11.9
402 | Office of the Chief Operating Officer (SBA) 42.5

403 | International Broadcasting Bureau (AGM) 42.2

404 | Office of the Assistant Secretary for Civil Rights (USDA) 41.8 47.4 -5.6
405 | Office of the General Counsel (USDA) 41.7 59.9 -18.2
406 | Office of Postsecondary Education (ED) 41.4 49.8 -8.4

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018
Case 1:20-cv-01916-RC Document1 Filed 01/31/19

Page 25 of 26

 

 

 

 

 

 

 

 

 

 

 

 

407 | Office for Civil Rights (ED) 40.5 39.5 1.0
408 | Office of the General Counsel (EPA) 40.3 62,3 -22.0
409 | Office of the Administrator (EPA) 38.7 46.5 -78
410 | Office of the inspector General (Commerce) 38.4 46.3 “7.9

411 | Office of Elementary and Secondary Education (ED) 38.2 57.3 19.1
412 | Office of the General Counsel (ED) 37.8 54] -16.3
413 | Substance Abuse and Mental Health Services Administration (HHS) 33.4 50.3 -16.9
414 | Office of Intelligence and Analysis (DHS) 273 42.4 -14.5
415 | Domestic Nuclear Detection Office (DHS) 13.7 60.6 -46.9

 

 

PARTNERSHIP FOR PUBLIC SERVICE | DECEMBER 2018
Case 1:20-cv-01916-RC Document1 Filed 01/31/19 Page 26 of 26

AO 120 (Rev. 08/10)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO. Mail Stop 8 REPORT ON THE
. Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK
In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court New Jersey on the following
M Trademarks or (| Patents. ( [_] the patent action involves 35 U.S.C. § 292.):
DOCKET NO. DATE FILED U.S. DISTRICT COURT
New Jersey
PLAINTIFF DEFENDANT
Adams, Nash & Haskell, Inc. The United States of America
PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK
1 1,825,538 3/29/1994 Adams, Nash & Haskell, Inc.
2
3
4
5
In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED INCLUDED BY
[-] Amendment L] Answer ["] Cross Bill (] Other Pleading
PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK
1
2
3
A
5

 

 

 

 

 

In the above—entitled case, the following decision has been rendered or judgement issued:

 

DECISION/JUDGEMENT

 

 

CLERK (BY) DEPUTY CLERK DATE

 

 

 

 

 

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
